Title: James Madison to Stephen Pleasonton, 18 April 1826
From: Madison, James
To: Pleasonton, Stephen


                        
                            
                                Dr. Sir
                            
                                
                                    
                                
                                Apl. 18. 1826
                            
                        
                        I have recd. your letter of the 12th. with a printed Copy of the Report on the Claim of Mr. Monroe. No
                            one acquainted with his great personal worth, and who reflects on his long and distinguished devotion to the service
                            & welfare of his Country, but must feel a particular interest in the result of the Report. With my thanks for the
                            communication, you will please to accept the expression of my esteem & my good wishes
                        
                            
                                J. M.
                            
                        
                    